DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner Notes that any objections and/or rejection recited in the previous office action dated 16 March 2022 and not repeated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 has two periods at the end of the claim. One of the periods should be deleted. 
Appropriate correction is required.

 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (CN 107109148 A, herein English machine translation used for all citations) (previously cited) in view of Matano et al. (US-20070196646-A1) (newly cited), as evidenced by Ebnesajjad (Ebnesajjad Sina, Adhesives Technology Handbook, William Andrew, 2nd Edition, Pages 63-135).
Regarding claim 1, Niwa teaches a composite material (adhesive tape), comprising: a first thermoplastic adhesive layer, formed of a first thermoplastic resin; a second thermoplastic adhesive layer, formed of a second thermoplastic resin; a core layer, having a first surface and a second surface which are opposite to each other, wherein the first surface is bonded to the first thermoplastic adhesive layer, and the second surface is bonded to the second thermoplastic adhesive layer, wherein the core layer has a plurality of cavities (Niwa, Par. 0013-0015, 0018, 0061-0074, and claims 1-4). Niwa further teaches wherein each of the plurality of cavities has an average pore diameter (d) of 20 to 180 µm (Niwa, Par. 0015) and the core layer has a thickness (T) of 0.05 to 1.0 mm (50 to 1000 µm) (Niwa, Par. 0058). Niwa therefore teaches a range of pore diameters and core layer thickness (T) that renders obvious wherein the pore diameter (d) is smaller than the thickness of the core layer, see MPEP 2144.05, I. Niwa further teaches wherein the adhesive is a hot melt adhesive (Niwa, Par. 0061), which has a flow temperature (melt temperature) of 65-180°C as evidenced by Ebnesajjad (Ebnesajjad, Pages 88-89), which is the same as the claimed range and therefore satisfies the claimed range, see MPEP 2131.03. 
Niwa does not specifically disclose wherein the first thermoplastic resin and the second thermoplastic resin are respectively adapted to be filled in a part of the plurality of cavities adjacent to the first surface of the core layer and a part of the plurality of cavities adjacent to the second surface of the core layer by heating.
Matano teaches a multilayer structure comprising a porous core layer bonded to a thermoplastic adhesive layer wherein the thermoplastic adhesive (polyurethane) is adapted to be filled in the pores (cavities) of the core layer when heated to improve adhesion (Matano, Abstract, Par. 0008-0010, 0020, and 0048).
Since both Niwa and Matano are analogous art as they both teach multilayer materials comprising a porous core layer and a thermoplastic adhesive layer formed of a thermoplastic resin, wherein the thermoplastic adhesive layer is bonded to a surface of the porous core layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Matano to modify Niwa and adapt the first and second thermoplastic resin of Niwa to be filled in a part of the pores of the plurality of cavities of Niwa. This would allow for improved adhesive strength (Matano, Par. 0008-0010 and 0020).
Regarding claim 2, modified Niwa teaches that in a second state after the first thermoplastic adhesive layer and the second thermoplastic adhesive layer are heated, a part or all of the first thermoplastic resin of the first thermoplastic adhesive layer is filled in a part of the plurality of cavities located in the first surface of the core layer to form a first filling part, and a part or all of the second thermoplastic resin of the second thermoplastic adhesive layer is filled in a part of the plurality of cavities located in the second surface of the core layer to form a second filling part (Niwa, Par. 0015, 0059-0061, 0074, 0082, and Fig. 1; Matano, Abstract, Par. 0008-0010, 0020, and 0048).
Regarding claim 3, modified Niwa teaches the composite material according to claim 2, wherein in a first state before the first thermoplastic adhesive layer and the second thermoplastic adhesive layer are heated, one of the first thermoplastic adhesive layer and the second thermoplastic adhesive layer is connected with the core layer to form a first boundary line, and the first boundary line has a first length (L1), in the second state after the first thermoplastic adhesive layer and the second thermoplastic adhesive layer are heated, the first filling part or the second filling part is connected with the core layer to form a second boundary line, and the second boundary line has a second length (L2) (Niwa, Par. 0015 and Fig. 1). Modified Niwa further teaches wherein the heating dimensional change rate of the adhesive tape is within 100% ± 5% when the size before heating is 100%, and the rubber elastic elongation recovery rate of the adhesive tape is 85% or more (Niwa, Par. 0015, 0018, 0111-0113). Modified Niwa further teaches wherein the first and second thermoplastic resins infuse through the core layer and into the plurality of cavities (Matano, Abstract, Par. 0008-0010, 0020, and 0048). Therefore, the second boundary line seeps into the core layer similar to the instant application as depicted by figures 1-3. In view of the foregoing, it would have been obvious to one of ordinary skill in the art that this would result in a ratio (L2/L1) of the second length (L2) to the first length (L1) that would render obvious the claimed range of greater than 1.05, see MPEP 2143 & 2144.05, I.
Regarding claim 4, modified Niwa teaches the composite material according to claim 1, wherein the pore diameter (d) of each of the plurality of cavities is 20 to 180 µm (.02 - .18 mm) (Niwa, Par. 0015), which overlaps the claimed range of 0.05-0.5 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 5, modified Niwa teaches the composite material according to claim 1, wherein the thickness of the core layer is 0.05 to 1.0 mm (Niwa, Par. 0058), which overlaps the claimed range of 0.1-1.5 mm and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 7, modified Niwa teaches the composite material according to claim 1, wherein the core layer comprises polyurethane (Niwa, Par. 0034, and Claims 1-2).
Regarding claim 10, modified Niwa teaches the composite material according to claim 1, wherein thicknesses of the first thermoplastic adhesive layer and the second thermoplastic adhesive layer are 10 to 80 µm (.01 to .08 mm) (Niwa, Par. 0074), which lies within the claimed range of 0.01-0.3 mm, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 11, modified Niwa teaches the composite material according to claim 1, wherein the first thermoplastic resin and the second thermoplastic resin respectively polyurethane (Niwa, Par. 0061-0062).
Regarding claim 17, modified Niwa teaches an electronic device, comprising: a body; and a casing covering the body, wherein the casing is a composite material as claimed in claim 1 (Niwa, Par. 0004-0005, 0018, 0033, and 0171).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. in view of Matano et al. using Ebnesajjad as evidentiary as applied to claim 1 above, and further in view of McCoy et al. (US-20120009401-A1) (previously cited).
Regarding claim 6, modified Niwa teaches all of the elements of the claimed invention as stated above for claim 1. Modified Niwa further teaches wherein the core layer is a closed porous polyurethane foam (Niwa, Par. 0034 and claims 1-2).
Modified Niwa does not specifically disclose wherein the density of the core layer is 0.003-1 g/cm3.
McCoy teaches a multilayer composite material comprising a layer of a polyurethane foam wherein the layer of a polyurethane foam has a density of from 50 kg/m3 to 250 kg/m3 (0.05 g/cm3 to 0.25 g/cm3) (McCoy, Abstract, Par. 0012 and 0042), which lies within the claimed range of from 0.003-1 g/cm3, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Niwa and McCoy are analogous art as they both teach multilayer composite materials comprising a layer of a porous polyurethane foam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McCoy to modify modified Niwa and create the core layer of modified Niwa to have a density in the range of 0.05 g/cm3 to 0.25 g/cm3. This would allow for a core layer with good adhesion and desirable tack (McCoy, Par. 0012 and 0039-0045).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. in view of Matano et al. using Ebnesajjad as evidentiary as applied to claim 1 above, and further in view of Mussig et al. (US-20110067799-A1) (previously cited).
Regarding claim 9, modified Niwa teaches the all of the elements of the claimed invention as sated above for claim 1. Modified Niwa does not specifically disclose wherein the first thermoplastic resin and the second thermoplastic resin have a melt index of from 6 g/10 min to 15 g/10 min. 
Mussig teaches a composite material comprising a core layer (carrier material) of a porous material (foam), comprising an adhesive layer on both sides of the porous material (Mussig, Abstract, Par. 0070, 0077), wherein the adhesive layers comprise a thermoplastic resin (olefin) with a melt index of less than 8 g/10 min (Mussig, Abstract, Par. 0013, 0016, and claims 1 and 3), which overlaps the claimed range of 6 g/10 min to 15 g/10 min, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Niwa and Mussig are analogous art as they both teach composite material comprising a core layer (carrier material) of a porous material (foam), comprising an adhesive layer on both sides of the porous material wherein the adhesive layers comprises a thermoplastic resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Mussig's thermoplastic resin as the first and second thermoplastic resins of modified Niwa. This would allow for an adhesive that is absent of solvent, exhibits water resistance, exhibits high initial adhesion, exhibits high adhesion to low-energy surfaces, possesses unwind characteristics, and exhibits redetachability (Mussig, Par. 0008).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. in view of Matano et al. using Ebnesajjad as evidentiary as applied to claim 1 above, and further in view of Kuwahara et al. (US-20100209649-A1) (previously cited).
Regarding claim 12, modified Niwa teaches all of the elements of the claimed invention as stated above for claim 1. Modified Niwa further teaches wherein the composite material can further comprise release layers (Niwa, Par. 0074).
Modified Niwa does not teach wherein the composite material further comprises a first resin-impregnated layer and a second resin-impregnated layer which are respectively arranged at two sides of a laminated body formed by the core layer, the first thermoplastic adhesive layer and the second thermoplastic adhesive layer, wherein the first thermoplastic adhesive layer is located between the first resin-impregnated layer and the core layer, and the second thermoplastic adhesive layer is located between the second resin-impregnated layer and the core layer.
Kuwahara teaches a composite material comprising a core layer (21), an adhesive layer on each side of the core layer (22). Kuwahara further teaches wherein a release liner (3) is located on the side opposite the core layer on each of the adhesive layers (Kuwahara, Abstract, Par. 0006, 0021, and Fig. 1). Kuwahara further teaches wherein the resin layers are resin-impregnated layers (resin base materials treated with resin release agents) (Kuwahara, Par. 0070-0072).
Since both modified Niwa and Kuwahara teach composite materials comprising a core layer, an adhesive layer on each side, and a release layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kuwahara to modify modified Niwa and include Kuwahara’s release liners on the side opposite the core layer on each of the adhesive layers of Niwa. This would allow for an adhesive material with a release liner that protects the adhesive layers and induces less outgassing (Kuwahara, Par. 0015 and 0069-0070).

Response to Arguments
Applicant’s remarks and amendments filed 08 June 2022 have been fully considered.
Applicant requests withdrawal of the rejection under 35 USC § 112 set forth in the previous office action.
The rejection under 35 USC § 112 set forth in the previous office action has been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, Applicant argues that Aizanberg does not teach a thermoplastic resin that is not fluxible at room temperature and is adapted to fill cavities of a core layer when heated. This is found moot.
A new grounds of rejection has been made above. The new grounds of rejection no longer relies on Aizanberg. The new grounds of rejection now relies upon newly cited Matano to teach the limitations regarding the thermoplastic resin being adapted to fill cavities of a core layer when heated. 
Regarding the limitation of the flow temperatures, previously cited Niwa renders teaches a hot melt adhesive that has a dimensional change rate at 90°C. Further Ebnesajjad is used as an evidentiary reference to show that hot melt adhesives have a melt temperature of 65-180°C, and therefore satisfies the claimed flow temperatures as stated above for claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782